Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (this “Agreement”) is
entered into by and between Midstates Petroleum Company, Inc., a Delaware
corporation, on behalf of itself and its predecessors, successors, parents,
subsidiaries, and affiliates (including, without limitation, Midstates Petroleum
Company LLC (a Delaware limited liability company), Midstates Incentive
Holdings, LLC, FR Midstates Interholding, LP, FR Midstates Cayman Holdings, and
FR XII Alternative GP, LLC) and each of its and their respective directors,
partners, owners, members, shareholders, officers, managers, trustees,
fiduciaries, joint ventures, employees, representatives, agents or insurers,
whether current and former (collectively, the “Company”), and Mark E. Eck (“Eck”
or “Executive”). The Company and Eck are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Eck and the Company are parties to that certain Employment Agreement
dated as of December 29, 2014, which is incorporated herein by this reference
(the “Employment Agreement”);

 

WHEREAS, Eck and the Company have mutually agreed to end Eck’s employment with
the Company on the terms and conditions set forth herein effective as of the
Separation Date (as defined below);

 

WHEREAS, the Parties wish for Eck to receive certain separation pay from the
Company, which separation pay is conditioned upon Eck’s entry into this
Agreement and compliance with his obligations hereunder; and

 

WHEREAS, the Parties wish to resolve any and all claims that Eck had, now has,
or may hereafter have against the Company including, without limitation, any
claims that Eck had, now has, or may in the future have arising from or relating
to his employment, or the end of his employment, with the Company.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereby agree as
follows:

 

1.                                      Separation from Employment.  The Parties
acknowledge and agree that the last day of Eck’s employment with the Company
shall be January 4, 2016 (the “Separation Date”) and that, as of the Separation
Date, Eck will no longer be an employee of the Company.  The Parties further
acknowledge and agree that, as of the Separation Date, Eck shall have resigned
as an officer of the Company and any of its affiliates.

 

2.                                      Separation Payments.  If Eck executes
this Agreement within 21 days after first receiving it and returns his signed
copy of this Agreement to the Company so that it is received by Kim Harding, 321
South Boston, Suite 1000, Tulsa, Oklahoma 74103, or via email to
kim.harding@midstatespetroleum.com, on or before the 21st day after he first
received it, then provided that Eck satisfies the other terms and conditions set
forth in this Agreement, the Company will:

 

(a)                                 Pay Eck an amount equivalent to his accrued
2015 bonus (the “2015 STIP Payment”), to be paid in such amount and at such
time, ( which shall be no earlier than January 1,

 

--------------------------------------------------------------------------------


 

2016 but no later than March 14, 2016), as the Company’s Board of Directors
determines but shall be no less than Eck’s current base salary multiplied by his
2015 target incentive percentage multiplied by the corporate bonus percentage
award as approved by the Company’s Board of Directors pursuant to the terms and
conditions of the Company’s 2015 Short-Term Incentive Plan (the “STIP”),
(provided, however, that Eck will not be required to be employed on the date of
payment), which payment shall serve as full satisfaction of the Accrued
Incentives under the Employment Agreement;

 

(b)                                 Release and waive any claim to recoup Eck’s
retention bonus paid upon 12/31/14 and 6/30/15;

 

(c)                                  Amend the Restricted Area as defined in the
Employment Agreement to be contained and limited to the Oklahoma counties of
Major, Woods and Alfalfa for purposes of Section 8 of the Employment Agreement;
and

 

(d)                                 Pay Eck in a lump sum the equivalent amount
of the anticipated cost of six (6) months of COBRA payments (grossed up for tax
purposes) for the Executive electing to continue coverage for Executive and
Executive’s spouse and eligible dependents, if any, under the Company’s group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”) and Section 4980B of the Internal Revenue Code of 1986
(“COBRA Equivalent Payment”). The costs for same shall be borne solely by the
Executive.  The Parties agree that the COBRA Equivalent Payment is an estimate
based upon the Parties good-faith understanding and anticipated costs to be
incurred for such benefit, but to the extent that the actual costs exceed the
COBRA Equivalent Payment the Executive alone shall bear such excess costs and
releases the Company of and from any claims related thereto. The COBRA
Equivalent Payment will be paid in a lump sum on the Company’s first 2016
semi-monthly pay date. The COBRA Equivalent Payment, together with the Accrued
Incentives (including the 2015 STIP Payment) are referred to collectively as the
“Severance Payments”.

 

3.                                      Satisfaction of All Leaves and Payment
Amounts; Prior Rights and Obligations.  In entering into this Agreement, Eck
expressly acknowledges and agrees that Eck has received all leaves (paid and
unpaid) to which Eck was entitled during Eck’s employment and, except for any
unpaid Accrued Obligations (as defined in the Employment Agreement), as of the
date that Eck executes this Agreement, Eck has received all wages and been paid
all sums that Eck is owed by the Company and its affiliates.  Eck further
acknowledges and agrees that, with the exception of any amounts owed to him
pursuant to this Agreement, he has no entitlement to any further sums from the
Company or its affiliates, including, but not limited to, amounts due for any
awards under the LTIP, or any other payments.  This Agreement extinguishes all
rights, if any, that Eck may have, contractual or otherwise, relating to or
arising out of the Employment Agreement, the STIP, and the LTIP and Eck
acknowledges that, in entering this Agreement, all of the Company’s obligations
thereunder are deemed satisfied in full.

 

4.                                      Affirmation of Confidentiality,
Non-Competition and Non-Solicitation Covenants.  Eck acknowledges and agrees
that in connection with his employment with the Company, he has obtained
Confidential Information (as defined in the Employment Agreement) and that he
has continuing obligations to the Company pursuant to Sections 7 and 8 of the
Employment Agreement (as amended by this Agreement).  In entering into this
Agreement, Eck acknowledges the continued effectiveness and enforceability of
Sections 7 and 8 of the Employment Agreement

 

2

--------------------------------------------------------------------------------


 

(as amended by this Agreement) and expressly reaffirms his commitment to abide
by such provisions of the Employment Agreement. For the avoidance of doubt, Eck
expressly acknowledged and agrees that his continued compliance with Sections 7
and 8 of the Employment Agreement (as amended by this Agreement) is a condition
precedent to his receipt of the Severance Payments and any portion thereof.

 

5.                                      Release of Liability for Claims.

 

(a)                                 For good and valuable consideration,
including Eck’s receipt of the consideration set forth in Section 2 above, Eck
hereby forever releases, discharges and acquits the Company, its affiliates, and
their respective past, present and future subsidiaries, affiliates,
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys, heirs, predecessors, successors and representatives, in their
personal and representative capacities as well as all employee benefit plans
maintained by the Company or any of its affiliates or subsidiaries and all
fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and Eck hereby waives, any and all claims, damages, or causes of action of
any kind related to Eck’s employment with any Company Party, the termination of
such employment, and any other acts or omissions related to any matter occurring
on or prior to the date that Eck executes this Agreement, whether known or
unknown, including, without limitation, (i) any alleged violation through such
date of: (A) any federal, state or local anti-discrimination law or
anti-retaliation law, including the Age Discrimination in Employment Act of
1967, as amended (including as amended by the Older Workers Benefit Protection
Act), Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended and the Americans with Disabilities Act of 1990, as amended; (B) the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (C) the
Immigration Reform Control Act, as amended; (D) the National Labor Relations
Act, as amended; (E) the Occupational Safety and Health Act, as amended;
(ix) the Family and Medical Leave Act of 1993; (F) any federal, state or local
wage and hour law; (G) any other local, state or federal law, regulation or
ordinance; or (H) any public policy, contract, tort, or common law claim;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in or with respect to a Released Claim; (iii) any and all rights,
benefits or claims Eck may have under any employment contract (including without
limitation the Employment Agreement), incentive compensation plan or
equity-based plan with any Company Party (including without limitation the STIP
and LTIP) or to any ownership interest in any Company Party; and (iv) any claim
for compensation or benefits of any kind not expressly set forth in this
Agreement (collectively, the “Released Claims”).  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

(b)                                 In no event shall the Released Claims
include any claim which arises after the date that Eck signs this Agreement or
any claim to vested benefits under an employee benefit plan that is subject to
ERISA.  Further notwithstanding this release of liability, nothing in this
Agreement prevents Eck from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in (or cooperating with) any investigation or proceeding conducted
by the EEOC or comparable state or local agency or cooperating in any such
investigation or proceeding; however, Eck understands and agrees that Eck is
waiving any and all

 

3

--------------------------------------------------------------------------------


 

rights to recover any monetary or personal relief or recover as a result of such
EEOC or comparable state or local agency or proceeding or subsequent legal
actions.

 

6.                                      Representation About Claims.  Eck
represents and warrants that as of the date on which Eck signs this Agreement,
he has not filed any claims, complaints, charges, or lawsuits against any of the
Company Parties with any governmental agency or with any state or federal court
or arbitrator for or with respect to a matter, claim, or incident that occurred
or arose out of one or more occurrences that took place on or prior to the date
on which Eck signs this Agreement.  Eck further represents and warrants that he
has made no assignment, sale, delivery, transfer or conveyance of any rights Eck
has asserted or may have against any of the Company Parties with respect to any
Released Claim.

 

7.                                      Applicable Law.  This Agreement is
entered into under, and shall be governed for all purposes by, the internal laws
of the State of Oklahoma without reference to the principles of conflicts of law
thereof that would result in the application of the laws of another
jurisdiction.

 

8.                                      Counterparts.  This Agreement may be
executed in one or more counterparts (including portable document format (.pdf)
and facsimile counterparts), each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

9.                                      Amendment; Entire Agreement.  This
Agreement may not be changed orally but only by an agreement in writing agreed
to and signed by the Party to be charged.  This Agreement (and those other
documents referenced herein) constitute the entire agreement of the Parties with
regard to the subject matters hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between Eck and
any Company Party with regard to the subject matters hereof.

 

10.                               Third-Party Beneficiaries.  Eck expressly
acknowledges and agrees that each Company Party that is not a signatory to this
Agreement shall be a third-party beneficiary of Eck’s obligations hereunder and
entitled to enforce the provisions hereof as if it was a party hereto.

 

11.                               Severability.  Any term or provision of this
Agreement that renders such term or provision or any other term or provision
hereof invalid or unenforceable in any respect shall be modified to the extent
necessary to avoid rendering such term or provision invalid or unenforceable,
and such modification shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.

 

12.                               Eck’s Representations.  By executing and
delivering this Agreement, Eck expressly acknowledges and represents that:

 

(a)                                 He has carefully read this Agreement;

 

(b)                                 He has had sufficient time to consider this
Agreement and has voluntarily waived any consideration period set forth in
Section 4(f) of the Employment Agreement that is longer than the 21-day period
set forth herein;

 

(c)                                  He has been and hereby is advised in
writing to discuss this Agreement with an attorney of his choice and he has had
adequate opportunity to do so prior to executing this Agreement;

 

4

--------------------------------------------------------------------------------


 

(d)                                 He fully understands the final and binding
effect of this Agreement; the only promises made to sign this Agreement are
those stated herein; and he is signing this Agreement knowingly, voluntarily and
of his own free will, and he understands and agrees to each of the terms of this
Agreement;

 

(e)                                  He is receiving consideration to which he
was not otherwise entitled but for his entry into this Agreement;

 

(f)                                   The only matters relied upon by him and
causing him to sign this Agreement are the provisions set forth in writing
within the four corners of this Agreement; and

 

(g)                                  No Company Party has provided any tax or
legal advice regarding this Agreement and he has had the opportunity to receive
sufficient tax advice from advisors of his own choosing such that he enters into
this Agreement with full understanding of the tax and legal implications
thereof.

 

13.                               Additional Acknowledgments; Revocation Right. 
Eck understands and acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and
that this waiver and release is knowing and voluntary.  Eck understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date that he executes this Agreement. Eck
further understands and acknowledges that he has seven days following his
execution of this Agreement to revoke the release of claims set forth in
Section 5 above, which he may do by providing written notice of revocation to
the Company so that it is received by Kim Harding, 321 South Boston, Suite 1000,
Tulsa, Oklahoma 74103, kim.harding@midstatespetroleum.com, no later than seven
days following the date that Eck executes this Agreement.  If an effective
revocation is delivered in the foregoing manner and timeframe, the release of
claims set forth in Section 5 above will be of no force or effect, no
consideration shall be provided pursuant to Section 2 and the remainder of this
Agreement (other than Section 2 and Section 5 above) shall survive and remain in
full force and effect.  This Agreement shall not be effective until after the
revocation period has expired; and nothing in this Agreement prevents or
precludes Eck from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
law.  In the event Eck signs this Agreement and returns it to Company in less
than the 21-day period following the Separation Date that he has to sign this
Agreement, Eck hereby acknowledges that he has freely and voluntarily chosen to
waive the complete time period allotted for considering this Agreement.

 

14.                               Withholding of Taxes and Other Deductions. 
The Company may withhold from all payments made pursuant to this Agreement all
federal, state, local, and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling.

 

15.                               Mutual Non-Disparagement.  Eck acknowledges
and agrees that he is bound by the covenants set forth in Section 9 of the
Employment Agreement and, accordingly, Eck reaffirms that he will not
intentionally make, or intentionally cause any other Person (as defined in the
Employment Agreement) to make, any public statement that is intended to
criticize or disparage the Company, any of its affiliates, or any of their
respective officers, managers or directors. The Company acknowledges and agrees
that it is bound by the covenants set forth in Section 9 of the Employment
Agreement and, according, the Company reaffirms that it will use commercially

 

5

--------------------------------------------------------------------------------


 

reasonable efforts to cause its officers and members of its Board of Directors
not to intentionally make, or intentionally cause any other Person to make, any
public statement that is intended to criticize or disparage Eck. This Section 15
shall not be construed to prohibit any person from responding publicly to
incorrect statements or from making truthful statements when required by law,
subpoena, court order, or the like.

 

16.                               Return of Company Property.  Eck represents
and warrants that he has returned to the Company all property belonging to the
Company or any other Company Party, including without limitation all computer
files, electronically stored information and other materials provided to him by
the Company or any other Company Party in the course of his employment and Eck
further represents and warrants that he has not maintained a copy of any such
materials in any form.

 

17.                               Section 409A. The payments under this
Agreement are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other interpretive guidance thereunder (collectively, “Section 409A”) under the
short-term deferral and/or separation pay plan exceptions.  The Parties agree
that this Agreement shall be administered in a manner consistent with such
intent.  For purposes of Section 409A, all payments under this Agreement shall
be considered separate payments.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement are exempt from the requirements of Section 409A and in no event shall
the Company or any other Company Party be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Eck on
account of non-compliance with Section 409A.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Eck has executed this Agreement as of the dates set
forth below, effective for all purposes as provided above.

 

 

Mark E. Eck

 

 

 

 

 

 

 

By:

/s/ Mark E. Eck

 

 

Mark E. Eck

 

 

 

 

Date:

December 10, 2015

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Scott C. Weatherholt

 

 

Scott C. Weatherholt

 

 

Vice President — General Counsel &

 

 

Corporate Secretary

 

 

 

 

 

 

 

Date:

December 10, 2015

 

SIGNATURE PAGE TO

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

MARK E. ECK

 

--------------------------------------------------------------------------------